Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to because Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On page 3, line 10 and page 11, line 4 it reads “a diameter of the flat wire is in a range of 0.4 mm to 1.4 mm”. The flat wire does not have a diameter. The Applicant is maybe referring to the thickness or the width of the flat wire.
On page 5, lines 3 to 5 and page 14, lines 3 to 5 it reads: “the maximum length is in a range of 80 mm to 140 mm, and the maximum width is in a range of 40 mm to 80 mm”. The Applicant is maybe referring to the “length” and “width” being on that range, the maximum would not be expressed as a range but as a value.
On pages 4, 12 and 13 the Specification mentions “a pressure passing through the electrically heating wire”. A pressure is not “passing through” the electrical heating wire but a pressure is being applied to the wire while forming the seal.
 Appropriate correction is required.


Claim Objections
Claims 5, 10, 15, 16 and 19 are objected to because of the following informalities:  
Regarding Claim 5: The Claim reads: “a diameter of the flat wire is in a range of 0.4 mm to 1.4 mm”. The flat wire does not have a diameter. The Examiner is considering this a typo; The Applicant is maybe referring to the thickness or the width of the flat wire.
Regarding Claim 10: The Claim mentions an “upper house” that the Examiner considers is supposed to be an “upper housing”.
Regarding Claims 15 and 16: The Claim reads: “and when a pressure passing through the electrically heating wire is higher than the trigger pressure”. The examiner is considering this a typo, a pressure is not “passing through” the electrical heating wire but a pressure is being applied to the wire while forming the seal.
Regarding Claim 19: The claim reads: “the maximum length is in a range of 80 mm to 140 mm, and the maximum width is in a range of 40 mm to 80 mm”. The Examiner is considering this a typo; Applicant is maybe referring to the “length” and “width” being on that range, the maximum would not be expressed as a range but as a value.

	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6:
The Claim reads: “wherein a length of the electrically heating wire is inversely proportional to square of the diameter of the wire”. This is confusing since the wire is installed in the heating device and the length or the diameter of the wire are not variable. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8 to 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou (US 5374806).
Regarding Claim 1:
Chou discloses a handheld rapid heating device for cutting and adhering a thin film (Abstract, Figure 1, pen base electric heat sealer), comprising: a housing, formed with an opening (Figure 1, power supply unit 3 and socket 2 form the housing with an opening 20); a power supply module, arranged in the housing (Figure 3, batteries 4); and an electric heating module, receiving power from the power supply module and comprising an electrically heating wire (Figure 3, electric heat seal unit 5 including wire 52); the electrically heating wire extending at least partially out of the opening of the housing, and being configured to be suitable for heating and thus melting an area of at least one thin film (Figure 3 shows the wire extending out of the opening 20 and Figure 7 shows the device sealing the open side of a polyethylene bag).



Regarding Claims 8 and 9:
Chou discloses that the housing comprises a lower housing, and/or an upper housing, and/or a front housing, and/or a front lid (Figure 1, battery chamber 30 and battery lid 37 can be considered the lower and upper housings; socket 2 can be considered the front housing and cap 7 can be considered the front lid); each one of them can be considered “integrally formed”).
 
Regarding Claim 10:
Chou discloses that the lower housing and the upper house constitute a rear housing module (Figure 1, power supply unit 3); the front housing and the front lid constitute a front housing module, and the front housing module is removably installed on the rear housing module (Figure 1, socket 2 and cap 7 are removable from power supply unit 3). 

Regarding Claim 11:
Chou discloses that the housing comprises a retractable structure to let the electrically heating wire of the electric heating module move out of or move back into the opening of the housing (Figures 4 and 5, heat seal unit 5 is retractable in and out to let the electrically heating wire at least partially).

Regarding Claim 12:
Chou discloses that the power supply module is a one-time battery cell (Figure 3, dry batteries 4).

Regarding Claims 13 and 14:
Chou discloses a first connection piece, connected to a first end of the power supply module; and a second connection piece, directly connected to a second end of the power supply module (Figure 3, 32 would be the first connection piece connected to the top “negative end of the battery 4” and 33 would be the second connection piece connected to the bottom “positive end of the battery 4’”, wherein the second connection piece is directly or indirectly connected to the electric heating module (Figure 3, 33 is connected to heat seal unit 5), wherein the first connection piece is a double-contact piece, connected to the first end and a third end of the power supply module (Short of additional limitations 32 is connected to the top end of battery 4 and indirectly to the bottom end of the same battery 4 that will be considered a “third end”, also can be considered a “double contact piece because it includes the contacts for switch 38); the second connection piece is a single-contact piece, connected to the second end and a fourth end of the power supply module (Short of additional limitations 33 is connected to the bottom end of battery 4’ and indirectly to the top end of the same battery 4’ that will be considered a “fourth end”).

Regarding Claims 15 and 16 (see Claim objection):
Chou discloses a switch spring, connected between the power supply module and the electric heating module and turning on or turning off the power of the electric heating module according to a pressure is being applied to the wire the electrically heating wire, wherein the switch spring has a trigger pressure, and when a pressure is being applied to the wire is higher than the trigger pressure, the power becomes enabled to supply to the electric heating module (Figures 4 and 5, shows a “switch spring” formed by spring 50 and contacts 35, 36, 53 and 54, when the pressure on 55 is enough to compress the spring so the contacts touch each other the power is turned on and off).

Regarding Claim 18:
Chou discloses a switch, disposed on the housing and connected between the power supply module and the electric heating module (Figure 3, switch 38, but also the spring switch of Figures 4 and 5 can be considered the claimed switch).

Regarding Claim 20:
Chou discloses an operation method for the handheld rapid heating device for cutting and adhering a thin film of claim 1, wherein the electrically heating wire moves along a first direction or a second direction, and the first direction is not in parallel with the second direction (Figure 7 shows that the heating wires can be moved along to close the opening of a polyethylene bag 8 and Figures 4 and 5 show the wire moving along opening 20 of the housing, the directions are surely not parallel).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 to 4, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5374806).
Regarding Claim 2:
As discussed above for claim 1, Chou discloses the invention as claimed.
In particular Chou discloses raising the temperature to melt and seal a polyethylene bag.
Chou does not disclose the melting area being cooled down and sealed in 0.5 to 1.5 seconds.
Given that the cooling time of the melting area is surely dependent of the temperature reached by the melting area of the material, the material being sealed and other environmental conditions such as temperature, humidity and air speed on the room, It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set a cooling time on the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claims 3 and 4:
As discussed above for claim 1, Chou discloses the invention as claimed.
In particular Chou discloses that the power supply includes two dry cell batteries, which normally provide between 1.25 to 1.5 Volts, and connected in series provide about 2.5 to 3 Volts; and Chou indicates that the power is enough for raising the temperature to melt and seal a polyethylene bag. 
Chou does not specifically disclose if the power of the heating wire is in a range of 3 W to 7 W.
Given that the power requirement is surely dependent of the temperature requirement by the melting area of the material, the material being sealed, the material, size and shape of the heating wire and other environmental conditions such as temperature, humidity and air speed on the room, It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the power requirement of the heating wire on the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 17:
As discussed above for claim 16, Chou discloses the invention as claimed.
Chou does not disclose a particular range for the trigger pressure beyond that the device is hand held and the pressure is applied with one hand of a user.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set a trigger pressure on the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 19:
As discussed above for claim 1, Chou discloses the invention as claimed.
Chou discloses that the device fits and can be fastened on the pocket, same as indicated for the claimed invention on the specification, page 14, lines 1 and 2.
Chou does not disclose any particular range for length or width for the device.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to set the length and width of the device on the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claims 5 to 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (US 5374806) in view of Nichrome Wire (Page of Temco Industrial catalog regarding resistor wires).
Regarding Claims 5 and 7
As discussed above for claim 1, Chou discloses the invention as claimed, in particular Chou discloses using a round wire.
Chou does not disclose a particular diameter or length for the round wire.
Nichrome Wire teaches selecting the wire based on the desired operating temperature, desired resistance and desired weight and length of the resistance wire; in particular teaches wires of the claimed range.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Chou the teachings of Nichrome Wire and use a wire on the claimed range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding Claim 6:
As indicated on the 112(b) rejection the claim is unclear and the Examiner does not understand what is really claimed. Once the wire is installed there the wire diameter and length cannot be adjusted. In general, the Resistance of a wire is proportional to its length and inversely proportional to its sectional area, or to the square of its diameter for a round wire; but that is a physical property of any resistor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular Blackburn (US 1656690), Frye (US 2598900), Langer (US 2711781), Balamuth (US 3376179), Chou (US 6040559) and Chang (US 9937661) could be used to reject at least the independent claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731